Exhibit 10.1

 

REIMBURSEMENT AGREEMENT

 

This Reimbursement Agreement (this “Agreement”), dated as of October 21, 2010,
is made by and between Behringer Harvard REIT I, Inc., a Maryland corporation
(the “Company”), Behringer Harvard Holdings, LLC, a Delaware limited liability
company (“BHH”), and Robert M. Behringer, an individual (“RMB”).

 

R E C I T A L S

 

A.                                   WHEREAS, the Company, through its indirect,
wholly-owned subsidiary, Behringer Harvard Operating Partnership I LP, a Texas
limited partnership (“Behringer OP”), is the owner of all of the undivided
tenant-in-common interests (the “Interests”) in three office buildings located
in Washington, D.C. (the “Colorado Building”), Baltimore, Maryland (“250 Pratt”)
and Houston, Texas (“Travis Tower”) as a result of the transactions described
below;

 

B.                                     WHEREAS, 20.524835% of Interests in the
Colorado Building were initially held by Behringer Harvard Colorado Building S,
LLC (“Colorado Building Seller”), a Delaware limited liability company formed by
BHH, which in turn is controlled by RMB, and Colorado Building Seller offered
and sold those Interests to third parties not related to the Company, BHH or
their subsidiaries (the “Colorado Building TIC Holders”);

 

C.                                     WHEREAS, 79.475165% of the Interests in
the Colorado Building are held by Behringer Harvard Colorado Building H, LLC
(“Colorado Building Holder”), a Delaware limited liability company and wholly
owned subsidiary of Behringer OP;

 

D.                                    WHEREAS, each of the Colorado Building TIC
Holders and Colorado Building Holder became a “Borrower” (as defined in the
Greenwich Loan Agreement) under a loan agreement by and among the Colorado
Building TIC Holders, Colorado Building Holder and Greenwich Capital Financial
Products, Inc., dated as of August 9, 2004 (the “Greenwich Loan Agreement”);

 

E.                                      WHEREAS, in connection with the
Greenwich Loan Agreement, each of BHH and RMB agreed to guaranty certain
obligations of the Borrowers under certain conditions pursuant to the Guaranty
of Recourse Obligations made by BHH and RMB in favor of Greenwich Capital
Financial Products, dated as of August 9, 2004 (the “Colorado Building Guaranty
Agreement”), under the Greenwich Loan Agreement (the “Colorado Building
Guaranty”);

 

F.                                      WHEREAS, 49.32005% of Interests in 250
Pratt were initially held by Behringer Harvard Pratt S, LLC (“Pratt Seller”), a
Delaware limited liability company formed by BHH, which in turn is controlled by
RMB, and Pratt Seller offered and sold those Interests to third parties not
related to the Company, BHH or their subsidiaries (the “Pratt TIC Holders”);

 

G.                                     WHEREAS, 50.67995% of the Interests in
250 Pratt are held by Behringer Harvard Pratt H, LLC (“Pratt Holder”), a
Delaware limited liability company and wholly owned subsidiary of Behringer OP;

 

H.                                    WHEREAS, each of the Pratt TIC Holders and
Pratt Holder became a “Borrower” (as defined in the Citigroup Loan Agreement)
under a loan agreement by and among the Pratt

 

--------------------------------------------------------------------------------


 

TIC Holders, Pratt Holder and Citigroup Global Markets Realty Corp., dated as of
December 17, 2004 (the “Citigroup Loan Agreement”);

 

I.                                         WHEREAS, in connection with the
Citigroup Loan Agreement, each of BHH and RMB agreed to guaranty certain
obligations of the Borrowers under certain conditions pursuant to the Guaranty
of Recourse Obligations made by BHH and RMB in favor of Citigroup Global Markets
Realty Corp., dated as of December 17, 2004 (the “Pratt Guaranty Agreement”),
under the Citigroup Loan Agreement (the “Pratt Guaranty”);

 

J.                                        WHEREAS, 39.56977048% of Interests in
Travis Tower were initially held by Behringer Harvard Travis Tower S LP (“Travis
Tower Seller”), a Delaware limited partnership company formed by BHH, which in
turn is controlled by RMB, and Travis Tower Seller offered and sold those
Interests to third parties not related to the Company, BHH or their subsidiaries
(the “Travis Tower TIC Holders,” and together with the Colorado Building TIC
Holders and the Pratt TIC Holders, the “TIC Holders”);

 

K.                                    WHEREAS, 60.43022952% of the Interests in
Travis Tower are held by Behringer Harvard Travis Tower H LP (“Travis Tower
Holder”), a Delaware limited partnership and wholly owned subsidiary of
Behringer OP;

 

L.                                      WHEREAS, each of the Travis Tower TIC
Holders and Travis Tower Holder became a “Borrower” (as defined in the Bear
Stearns Loan Agreement) under a loan agreement by and among the Travis Tower TIC
Holders, Travis Tower Holder and Bear Stearns Commercial Mortgage, Inc., dated
as of October 1, 2004 (the “Bear Stearns Loan Agreement,” together with the
Greenwich Loan Agreement and the Citigroup Loan Agreement, the “Loan
Agreements”);

 

M.                                 WHEREAS, in connection with the Bear Stearns
Loan Agreement, each of BHH and RMB agreed to indemnify the lender for certain
losses and guaranty certain obligations of the Borrowers under certain
conditions pursuant to the Indemnity Agreement made by BHH and RMB in favor of
Bear Stearns Commercial Mortgage, Inc., dated as of October 1, 2004 (the “Travis
Tower Guaranty Agreement,” together with the Greenwich Guaranty Agreement and
the Citigroup Guaranty Agreement, the “Guaranty Agreements,” attached hereto as
Exhibit A) under the Bear Stearns Loan Agreement (the “Travis Tower Guaranty,”
together with the Colorado Building Guaranty and the Pratt Guaranty, the
“Guaranties”);

 

N.                                    WHEREAS, the Company, through Behringer
OP, subsequently purchased all of the Interests owned by the TIC Holders;

 

O.                                    WHEREAS, in connection with the purchase
of the outstanding Interests from the TIC Holders, Behringer OP agreed to
indemnify each of the TIC Holders for any losses or liabilities they incurred in
connection with or under the Loan Agreements as a result of also being a
Borrower;

 

P.                                      WHEREAS, the Company’s board of
directors acknowledges and agrees that BHH and RMB agreed to enter into the
Guaranty Agreements as an accommodation to all of the TIC Holders and Borrowers;

 

Q.                                    WHEREAS, the Company, through Behringer
OP, controls all decisions relating to all of the obligations arising under the
Loan Agreements; and

 

2

--------------------------------------------------------------------------------


 

R.                                     WHEREAS, consistent with its obligation
to directors and officers and the Company’s advisor and in consideration of
BHH’s and RMB’s continued service to the Company, the Company is desirous of
reimbursing BHH and RMB should each of them or either of them incur liabilities,
costs or expenses each of them may incur under the Guaranties.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and mutual covenants
and conditions hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Incorporation of Recitals. The recitals
set forth above are hereby incorporated and made a part of this Agreement.

 

2.                                       Company Reimbursement. Subject to the
terms and conditions contained herein, the Company shall reimburse BHH and RMB,
or either of them, and each of them, for the full amount of any Guaranteed
Obligations, that either or each of them has become, or may become, obligated or
liable for under the Guaranty Agreements.  For purposes of this Agreement,
“Guaranteed Obligations” (i) with respect to the Colorado Building Guaranty
Agreement and the Pratt Guaranty Agreement, shall have the meaning ascribed to
the term in each of the Colorado Building Guaranty Agreement and the Pratt
Guaranty Agreement, respectively and (ii) with respect to the Travis Tower
Guaranty Agreement, shall mean the indemnification and guaranty obligations set
forth in Sections 1 and 2 of that agreement.

 

3.                                       Reimbursement Notice.  Any request for
reimbursement shall be made in writing by the party seeking reimbursement and
delivered to the Company (a “Reimbursement Notice”).  The Reimbursement Notice
shall include a detailed and itemized list of all Guaranteed Obligations for
which BHH and RMB, or either of them, have become obligated or incurred
liability, including costs arising therefrom such as the reasonable fees and
costs of counsel.

 

4.                                       Company Response.  The Company shall
either object or pay all amounts set forth in the Reimbursement Notice within
ten (10) business days of receipt by check paid to the order of, or wire
transfer to the account of, BHH or RMB, as applicable.  If the Company objects,
it shall deliver notice to BHH or RMB, as applicable, of the objection within
fifteen (15) days of receiving the Reimbursement Notice detailing the reasons
for its objection (the “Objection Notice”); provided, however, that the Company
may not object to any amounts which constitute Guaranteed Obligations; provided
further that, the Objection Notice, to be timely, shall be accompanied by a
check or wire transfer for amounts not in dispute including any portion of the
Reimbursement Notice that seeks reimbursement for Guaranteed Obligations.

 

5.                                       Notices. All notices or other
communications required or permitted to be given or delivered hereunder shall be
deemed to have been properly given or delivered to the following address:
(i) when delivered personally or by commercial messenger; (ii) one business day
following deposit with a recognized overnight courier service, provided the
deposit occurs prior to the deadline imposed by the overnight courier; or
(iii) when transmitted, if sent by facsimile copy, provided confirmation of
receipt is received by sender and the notice is sent by an additional method
provided hereunder, in each case above provided the notice or other
communication is addressed to the intended recipient thereof as set forth below.

 

3

--------------------------------------------------------------------------------


 

Company:

 

Behringer Harvard REIT I, Inc.

 

 

15601 Dallas Parkway, Suite 600

 

 

Addison, TX 75001

 

 

Attn: Chief Legal Officer

 

 

Telephone:

(214) 655-1600

 

 

Facsimile:

(214) 655-1610

 

 

 

 

BHH or RMB:

 

Robert M. Behringer

 

 

15601 Dallas Parkway, Suite 600

 

 

Addison, TX 75001

 

 

Telephone:

(214) 655-1600

 

 

Facsimile: 

(214) 655-1610

 

6.                                       Counterparts. This Agreement may be
executed in one or more counterparts, all or which taken together shall
constitute one and the same agreement, and shall become effective when the
counterparts have been signed by each party hereto and delivered to the other
parties hereto.

 

7.                                       Jurisdiction and Venue. This Agreement
shall be construed, performed and enforced in accordance with, and governed by,
the internal laws of the State of Texas, without giving effect to the principles
of conflicts of laws thereof.  Venue for any action arising herefrom shall be in
Dallas, Dallas County, Texas, and the parties hereto submit themselves to the
jurisdiction of the state and federal courts of Dallas, Dallas County, Texas.

 

8.                                       Amendments. This Agreement may be
amended or modified, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto, or in the case of a waiver, by the party waiving
compliance.

 

9.                                       Headings. The descriptive headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

10.                                 Severability. In the event that any part of
this Agreement is declared by any court or other judicial or administrative body
to be null, void or unenforceable, said provision shall survive to the extent it
is not so declared, and all of the other provisions of this Agreement shall
remain in full force and effect.

 

11.                                 Successor and Assigns. All references herein
to the Company hereunder shall be deemed to include all successors and assigns
of the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

By:

/s/ Robert S. Aisner

 

Name:

Robert S. Aisner

 

Its:

Chief Executive Officer and President

 

 

 

 

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Robert M. Behringer

 

Name:

Robert M. Behringer

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Robert M. Behringer

 

 

Robert M. Behringer, Individually

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTY AGREEMENTS

 

--------------------------------------------------------------------------------


 

 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

made by

 

BEHRINGER HARVARD HOLDINGS, LLC

 

And

 

 

ROBERT BEHRINGER

 

 

as guarantors,

 

in favor of

 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

 

Dated as of August 9, 2004

 

--------------------------------------------------------------------------------


 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY (this “Guaranty”), dated as of August 9, 2004, made by BEHRINGER
HARVARD HOLDINGS, LLC, a Delaware limited liability company (“Behringer Funds”),
having an address at Behringer Harvard Holdings, LLC, 1323 North Stemmons
Freeway, Suite 200, Dallas, Texas 75207 and ROBERT BEHRINGER, an individual
(“Behringer”), having an address at 1323 North Stemmons Freeway, Suite 220,
Dallas, Texas 75207, (each, a “Guarantor” and collectively, “Guarantors”), in
favor of GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation
(together with its successors and assigns, hereinafter referred to as “Lender”),
having an address at 600 Steamboat Road, Greenwich, Connecticut 06830.

 

R E C I T A L S:

 

A.                                   Pursuant to that certain Loan Agreement
dated as of the date hereof (as the same may be amended, modified, supplemented
or replaced from time to time, the “Loan Agreement”) between BEHRINGER HARVARD
COLORADO BUILDING H, LLC (“Borrower”), and those borrowers listed on Schedule 1
attached hereto and Lender, Lender has agreed to make a loan (the “Loan”) to
Borrower in the maximum principal amount of up to $28,000,000, subject to the
terms and conditions of the Loan Agreement;

 

B.                                     As a condition to Lender’s making the
Loan, Lender is requiring that Guarantors execute and deliver to Lender this
Guaranty; and

 

C.                                     Each Guarantor hereby acknowledges that
it will materially benefit from Lender’s agreeing to make the Loan;

 

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, each Guarantor hereby agrees, covenants,
represents and warrants to Lender as follows: 

 

1.                                      Definitions.

 

(a)                                  All capitalized terms used and not defined
herein shall have the respective meanings given such terms in the Loan
Agreement.

 

(b)                                 The term “Guaranteed Obligations” means
(i) subject to the provisions of Sections 17 below, Borrower’s Recourse
Liabilities (the “Recourse Liability Guaranteed Obligations”), and (ii) from and
after the date that any Springing Recourse Event occurs, subject to the
provisions of Sections 17 below, payment of the Guaranteed Amount (and whether
accrued prior to, on or after such date) (the “Springing Recourse Guaranteed
Obligations”).

 

--------------------------------------------------------------------------------


 

(c)                                  The term “Guaranteed Amount” means the
amount for which BEHRINGER HARVARD COLORADO BUILDING H, LLC and any other
Borrower Controlled by Guarantor is liable pursuant to Section 10.1(b) of the
Loan Agreement.

 

2.                                      Guaranty.

 

(a)                                  Subject to the provisions of Sections 17
below, each Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lender the full, prompt and complete payment when due of the
Guaranteed Obligations.

 

(b)                                 All sums payable to Lender under this
Guaranty shall be payable on demand and without reduction for any offset, claim,
counterclaim or defense.

 

(c)                                  Subject to the provisions of Sections 17
below, each Guarantor hereby agrees to indemnify, defend and save harmless
Lender from and against any and all costs, losses, liabilities, claims, causes
of action, expenses and damages, including reasonable attorneys’ fees and
disbursements, which Lender may suffer or which otherwise may arise by reason of
Borrower’s failure to pay any of the Guaranteed Obligations when due,
irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to
(i) Lender’s declaring the Principal, interest and other sums evidenced or
secured by the Loan Documents to be due and payable, (ii) the commencement or
completion of a judicial or non-judicial foreclosure of the Mortgage or
(iii) the conveyance of all or any portion of the Property by deed-in-lieu of
foreclosure.

 

(d)                                 Each Guarantor agrees that no portion of any
sums applied (other than sums received from Guarantor in full or partial
satisfaction of its obligations hereunder), from time to time, in reduction of
the Debt shall be deemed to have been applied in reduction of the Guaranteed
Obligations until such time as the Debt has been paid in full, or Guarantors
shall have made the full payment required hereunder, it being the intention
hereof that the Guaranteed Obligations shall be the last portion of the Debt to
be deemed satisfied.

 

3.                                      Representations and Warranties. Each
Guarantor hereby represents and warrants (as to itself) to Lender as follows
(which representations and warranties shall be given as of the date hereof and
shall survive the execution and delivery of this Guaranty):

 

(a)                                  Organization, Authority and Execution.
Behringer Funds is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
necessary power and authority to own its properties and to conduct its business
as presently conducted or proposed to be conducted and to enter into and perform
this Guaranty and all other agreements and instruments to be executed by it in
connection herewith. This Guaranty has been duly executed and delivered by each
Guarantor.

 

(b)                                 Enforceability. This Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against each
Guarantor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.

 

2

--------------------------------------------------------------------------------


 

(c)                                  No Violation. The execution, delivery and
performance by Guarantors of their obligations under this Guaranty has been duly
authorized by all necessary action, and do not and will not violate any law,
regulation, order, writ, injunction or decree of any court or governmental body,
agency or other instrumentality applicable to a Guarantor, or result in a breach
of any of the terms, conditions or provisions of, or constitute a default under,
or result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the assets of a Guarantor
pursuant to the terms of a Guarantor’s articles of organization, or any
mortgage, indenture, agreement or instrument to which a Guarantor is a party or
by which it or any of its properties is bound. No Guarantor is in default under
any other guaranty which it has provided to Lender.

 

(d)                                 No Litigation. There are no actions, suits
or proceedings at law or at equity, pending or, to each Guarantor’s best
knowledge, threatened against or affecting a Guarantor or which involve or might
involve the validity or enforceability of this Guaranty or which might
materially adversely affect the financial condition of a Guarantor or the
ability of a Guarantor to perform any of its obligations under this Guaranty. No
Guarantor is in default beyond any applicable grace or cure period with respect
to any order, writ, injunction, decree or demand of any Governmental Authority
which might materially adversely affect the financial condition of such
Guarantor or the ability of such Guarantor to perform any of its obligations
under this Guaranty.

 

(e)                                  Consents. All consents, approvals, orders
or authorizations of, or registrations, declarations or filings with, all
Governmental Authorities (collectively, the “Consents”) that are required in
connection with the valid execution, delivery and performance by Guarantors of
this Guaranty have been obtained and each Guarantor agrees that all Consents
required in connection with the carrying out or performance of any of such
Guarantor’s obligations under this Guaranty will be obtained when required.

 

(f)                                    Financial Statements and Other
Information. All financial statements of Guarantors heretofore delivered to
Lender are true and correct in all material respects and fairly present the
financial condition of Guarantors as of the respective dates thereof, and no
materially adverse change has occurred in the financial conditions reflected
therein since the respective dates thereof. None of the aforesaid financial
statements or any certificate or statement furnished to Lender by or on behalf
of a Guarantor in connection with the transactions contemplated hereby, and none
of the representations and warranties in this Guaranty contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading. No
Guarantor is insolvent within the meaning of the United States Bankruptcy Code
or any other applicable law, code or regulation and the execution, delivery and
performance of this Guaranty will not render any Guarantor insolvent.

 

(g)                                 Consideration. Each Guarantor is the owner,
directly or indirectly, of legal and beneficial equity interests in Borrower,
and as such will materially benefit from the making of the Loan.

 

4.                                      Financial Statements. BEHRINGER FUNDS
shall deliver to Lender, (a) within 120 days after the end of each fiscal year
of BEHRINGER FUNDS, a complete copy

 

3

--------------------------------------------------------------------------------


 

of BEHRINGER FUNDS’ annual financial statements, (b) if requested by Lender,
within 60 days after the end of each fiscal quarter of BEHRINGER FUNDS,
financial statements (including a balance sheet as of the end of such fiscal
quarter and a statement of income and expense for such fiscal quarter) certified
by BEHRINGER FUNDS and in form, content, level of detail and scope reasonably
satisfactory to Lender, and (c) 20 days after request by Lender, such other
financial information with respect to BEHRINGER FUNDS as Lender may reasonably
request. BEHRINGER shall deliver to Lender, (a) within 120 days after the end of
each fiscal year of BEHRINGER, a certificate indicating BEHRINGER’s net worth
(accompanied by backup satisfactory to Lender) and (b) 20 days after request by
Lender, such other financial information with respect to BEHRINGER as Lender may
reasonably request.

 

5.                                      Unconditional Character of Obligations
of Guarantors.

 

(a)                                  The obligations of Guarantors hereunder
shall be irrevocable, absolute and unconditional, irrespective of the validity,
regularity or enforceability, in whole or in part, of the other Loan Documents
or any provision thereof, or the absence of any action to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against Borrower, a Guarantor or any other Person or any action to
enforce the same, any failure or delay in the enforcement of the obligations of
Borrower under the other Loan Documents or Guarantors under this Guaranty, or
any setoff, counterclaim, and irrespective of any other circumstances which
might otherwise limit recourse against a Guarantor by Lender or constitute a
legal or equitable discharge or defense of a guarantor or surety. Lender may
enforce the obligations of any Guarantor under this Guaranty by a proceeding at
law, in equity or otherwise, independent of any loan foreclosure or similar
proceeding or any deficiency action against Borrower or any other Person at any
time, either before or after an action against the Property or any part thereof,
Borrower or any other Person. This Guaranty is a guaranty of payment and
performance and not merely a guaranty of collection. Each Guarantor waives
diligence, notice of acceptance of this Guaranty, filing of claims with any
court, any proceeding to enforce any provision of any other Loan Document,
against such Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any
security (including, without limitation, the Property) for the performance of
the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

 

(b)                                 The obligations of Guarantors under this
Guaranty, and the rights of Lender to enforce the same by proceedings, whether
by action at law, suit in equity or otherwise, shall not be in any way affected
by any of the following:

 

(i)                                     any insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership,
conservatorship, winding up or other similar proceeding involving or affecting
Borrower, the Property or any part thereof, a Guarantor or any other Person;

 

(ii)                                  any failure by Lender or any other Person,
whether or not without fault on its part, to perform or comply with any of the
terms of the Loan

 

4

--------------------------------------------------------------------------------


 

Agreement, or any other Loan Documents, or any document or instrument relating
thereto;

 

(iii)                               the sale, transfer or conveyance of the
Property or any interest therein to any Person, whether now or hereafter having
or acquiring an interest in the Property or any interest therein and whether or
not pursuant to any foreclosure, trustee sale or similar proceeding against
Borrower or the Property or any interest therein;

 

(iv)                              the conveyance to Lender, any Affiliate of
Lender or Lender’s nominee of the Property or any interest therein by a
deed-in-lieu of foreclosure;

 

(v)                                 the release of Borrower or any other Person
from the performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law or
otherwise;

 

(vi)                              the release in whole or in part of any
collateral for any or all Guaranteed Obligations or for the Loan or any portion
thereof; or

 

(vii)                           the transfer to and assumption by any Person of
any tenancy in common interest in the Property pursuant to Section 5.26.2 of the
Loan Agreement (whether prior to, contemporaneous herewith or subsequent
hereto), and the execution and delivery of any other guaranty of recourse
obligations by any other guarantor in accordance with the terms thereof.

 

(c)                                  Except as otherwise specifically provided
in this Guaranty, each Guarantor hereby expressly and irrevocably waives all
defenses in an action brought by Lender to enforce this Guaranty based on claims
of waiver, release, surrender, alteration or compromise and all setoffs,
reductions, or impairments, whether arising hereunder or otherwise.

 

(d)                                 Lender may deal with Borrower and Affiliates
of Borrower in the same manner and as freely as if this Guaranty did not exist
and shall be entitled, among other things, to grant Borrower or any other Person
such extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Guaranty or the obligations of
Guarantors hereunder.

 

(e)                                  No compromise, alteration, amendment,
modification, extension, renewal, release or other change of, or waiver,
consent, delay, omission, failure to act or other action with respect to, any
liability or obligation under or with respect to, or of any of the terms,
covenants or conditions of, the Loan Documents shall in any way alter, impair or
affect any of the obligations of Guarantors hereunder, and Guarantors agree that
if any Loan Document are modified with Lender’s consent, the Guaranteed
Obligations shall automatically be deemed modified to include such
modifications.

 

(f)                                    Lender may proceed to protect and enforce
any or all of its rights under this Guaranty by suit in equity or action at law,
whether for the specific performance of any covenants or agreements contained in
this Guaranty or otherwise, or to take any action authorized or permitted under
applicable law, and shall be entitled to require and enforce the

 

5

--------------------------------------------------------------------------------


 

performance of all acts and things required to be performed hereunder by
Guarantors. Each and every remedy of Lender shall, to the extent permitted by
law, be cumulative and shall be in addition to any other remedy given hereunder
or now or hereafter existing at law or in equity.

 

(g)                                 No waiver shall be deemed to have been made
by Lender of any rights hereunder unless the same shall be in writing and signed
by Lender, and any such waiver shall be a waiver only with respect to the
specific matter involved and shall in no way impair the rights of Lender or the
obligations of Guarantors to Lender in any other respect or at any other time.

 

(h)                                 At the option of Lender, any Guarantor may
be joined in any action or proceeding commenced by Lender against Borrower in
connection with or based upon any other Loan Documents and recovery may be had
against any Guarantor in such action or proceeding or in any independent action
or proceeding against such Guarantor to the extent of such Guarantor’s liability
hereunder, without any requirement that Lender first assert, prosecute or
exhaust any remedy or claim against Borrower or any other Person, or any
security for the obligations of Borrower or any other Person.

 

(i)                                     Guarantors agree that this Guaranty
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment is made by Borrower or a Guarantor to Lender and such
payment is rescinded or must otherwise be returned by Lender (as determined by
Lender in its sole and absolute discretion) upon insolvency, bankruptcy,
liquidation, reorganization, readjustment, composition, dissolution,
receivership, conservatorship, winding up or other similar proceeding involving
or affecting Borrower or a Guarantor, all as though such payment had not been
made.

 

(j)                                     In the event that any Guarantor shall
advance or become obligated to pay any sums under this Guaranty or in connection
with the Guaranteed Obligations or in the event that for any reason whatsoever
Borrower or any subsequent owner of the Property or any part thereof is now, or
shall hereafter become, indebted to a Guarantor, such Guarantor agrees that
(i) the amount of such sums and of such indebtedness and all interest thereon
shall at all times be subordinate as to lien, the time of payment and in all
other respects to all sums, including principal and interest and other amounts,
at any time owed to Lender under the Loan Documents, and (ii) such Guarantor
shall not be entitled to enforce or receive payment thereof until all
principal, Interest and other sums due pursuant to the Loan Documents have been
paid in full. Nothing herein contained is intended or shall be construed to give
any Guarantor any right of subrogation in or under the Loan Documents or any
right to participate in any way therein, or in the right, title or interest of
Lender in or to any collateral for the Loan, notwithstanding any payments made
by a Guarantor under this Guaranty, until the actual and irrevocable receipt by
Lender of payment in full of all principal, Interest and other sums due with
respect to the Loan or otherwise payable under the Loan Documents. If any amount
shall be paid to a Guarantor on account of such subrogation rights at any time
when any such sums due and owing to Lender shall not have been fully paid, such
amount shall be paid by such Guarantor to Lender for credit and application
against such sums due and owing to Lender.

 

6

--------------------------------------------------------------------------------


 

(k)                                  Guarantors’ obligations hereunder shall
survive a foreclosure, deed-in-lieu of foreclosure or similar proceeding
involving the Property and the exercise by Lender of any of all of its remedies
pursuant to the Loan Documents.

 

6.                                      Covenants.

 

(a)                                  As used in this Section 6, the following
terms shall have the respective meanings set forth below:

 

(i)                                     “GAAP” shall mean generally accepted
accounting principles, consistently applied.

 

(ii)                                  “Liquid Assets” shall mean assets in the
form of cash, cash equivalents, obligations of (or fully guaranteed as to
principal and interest by) the United States or any agency or instrumentality
thereof (provided the full faith and credit of the United States supports such
obligation or guarantee), certificates of deposit issued by a commercial bank
having net assets of not less than $500 million, securities listed and traded on
a recognized stock exchange or traded over the counter and listed in the
National Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market.

 

(iii)                               “Net Worth” shall mean, as of a given date,
(x) the total assets of a Guarantor as of such date less (y) such Guarantor’s
total liabilities as of such date, determined in accordance with GAAP.

 

(b)                                 No Guarantor shall, at any time while a
default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate which would reduce the Net Worth of such Guarantor, including the
payment of any dividend or distribution to a shareholder, or the redemption,
retirement, purchase or other acquisition for consideration of any stock in such
Guarantor or (ii) sell, pledge, mortgage or otherwise transfer to any Person any
of such Guarantor’s assets, or any interest therein, except for fair value.

 

7.                                      Entire Agreement/Amendments. This
instrument represents the entire agreement between the parties with respect to
the subject matter hereof. The terms of this Guaranty shall not be waived,
altered, modified, amended, supplemented or terminated in any manner whatsoever
except by written instrument signed by Lender and Guarantors.

 

8.                                      Successors and Assigns. This Guaranty
shall be binding upon each Guarantor, and such Guarantor’s estate, heirs,
personal representatives, successors and assigns, may not be assigned or
delegated by any Guarantor and shall inure to the benefit of Lender and its
successors and assigns.

 

9.                                      Applicable Law and Consent to
Jurisdiction. This Guaranty shall be governed by, and construed in accordance
with, the substantive laws of the State of New York. Each Guarantor irrevocably
(a) agrees that any suit, action or other legal proceeding arising out of or
relating to this Guaranty may be brought in a court of record in the City and
County of New

 

7

--------------------------------------------------------------------------------


 

York or in the Courts of the United States of America located in the Southern
District of New York, (b) consents to the jurisdiction of each such court in any
such suit, action or proceeding and (c) waives any objection which it may have
to the laying of venue of any such suit, action or proceeding in any of such
courts and any claim that any such suit, action or proceeding has been brought
in an inconvenient forum. Each Guarantor irrevocably consents to the service of
any and all process in any such suit, action or proceeding by service of copies
of such process to such Guarantor at its address provided in Section 14 hereof.
Nothing in this Section 9, however, shall affect the right of Lender to serve
legal process in any other manner permitted by law or affect the right of Lender
to bring any suit, action or proceeding against any Guarantor or its property in
the courts of any other jurisdictions.

 

10.                               Section Headings. The headings of the sections
and paragraphs ofthis Guaranty have been inserted for convenience of reference
only and shall in no way define, modify, limit or amplify any of the terms or
provisions hereof.

 

11.                               Severability. Any provision of this Guaranty
which may be determined by any competent authority to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.

 

12.                               WAIVER OF TRIAL BY JURY. EACH GUARANTOR HEREBY
WAIVES THE RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING
ARISING HEREUNDER OR IN CONNECTION THEREWITH.

 

13.                               Other Guaranties. This Guaranty is in addition
to any and all other guaranties relating to the Debt or any portion thereof.
Subject to the provisions of Section 17 below, to the extent a Guarantor may
become liable under this Guaranty and one or more other guarantors may become
liable under the terms of any other guaranty made in favor of Lender with
respect to the Debt, Lender shall be entitled to exercise any and all of its
remedies against Guarantors under this Guaranty as well any and all of its
remedies against any one or more guarantors under such other guaranties jointly
and severally.

 

14.                               Notices. All notices, consents, approvals and
requests required or permitted hereunder (a “Notice”) shall be given in writing
and shall be effective for all purposes if either hand delivered with receipt
acknowledged, or by a nationally recognized overnight delivery service (such as
Federal Express), or by certified or registered United States mail, return
receipt requested, postage prepaid, or by facsimile and confirmed by facsimile
answer back, in each case addressed as follows (or to such other address or
Person as a party shall designate from time to time by notice to the other
party): If to Lender: Greenwich Capital Financial Products, Inc., 600 Steamboat
Road, Greenwich, Connecticut 06830, Attention: Mortgage Loan Department,
Telecopier (203) 618-2052 and to Greenwich Capital Financial Products, Inc., 600
Steamboat Road, Greenwich, Connecticut 06830, Attention: Legal Department,
Telecopier (203) 629-5718, with a copy to: Kaye Scholer LLP, 425 Park Avenue,
New York, New York 10022, Attention: Stephen Gliatta, Esq., Telecopier: (212)
836-8689; if to Guarantor: 1323 North

 

8

--------------------------------------------------------------------------------


 

Stemmons Freeway, Suite 200, Dallas, Texas 75207, Attention: Chief Legal
Counsel, Telecopier: (214) 655-1610, and 1323 North Stemmons Freeway, Suite 220,
Dallas, Texas 75207, Telecopier: (214) 655-1610. A notice shall be deemed to
have been given: in the case of hand delivery, at the time of delivery; in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day.

 

15.                               Guarantor’s Receipt of Loan Documents. Each
Guarantor by its execution hereof acknowledges receipt of true copies of all of
the Loan Documents, the terms and conditions of which are hereby incorporated
herein by reference.

 

16.                               Interest; Expenses.

 

(a)                                  If Guarantors fail to pay all or any sums
due hereunder upon demand by Lender, the amount of such sums payable by
Guarantors to Lender shall bear interest from the date of demand until paid at
the Default Rate in effect from time to time.

 

(b)                                 Each Guarantor hereby agrees to pay all
costs, charges and expenses, including reasonable attorneys’ fees and
disbursements, that may be incurred by Lender in enforcing the covenants,
agreements, obligations and liabilities of Guarantors under this Guaranty.

 

17.                               Limitation on Liability. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, it is
expressly understood and agreed that no Guarantor hereunder shall be liable for
any Recourse Liability Guaranteed Obligation or any Springing Recourse
Guaranteed Obligation, which in either case is the obligation of Borrower
(pursuant to Section 10.1 of the Loan Agreement) other than BEHRINGER HARVARD
COLORADO BUILDING H, LLC.

 

18.                               Joint and Several Obligations. Each Guarantor
shall have joint and several liability for the obligations of Guarantors
hereunder.

 

19.                               Counterparts. This Guaranty may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall together constitute one and the same
instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first above written.

 

 

BEHRINGER HARVARD HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name: Gerald J. Reihsen, III

 

 

Title: Chief Operating Officer

 

 

 

 

 

/s/ Robert Behringer

 

ROBERT BEHRINGER, individually

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

List of Initial TIC Borrowers

 

TIC Colorado Building 2, LLC

TIC Colorado Building 3, LLC

TIC Colorado Building 4, LLC

TIC Colorado Building 5, LLC

TIC Colorado Building 6, LLC

TIC Colorado Building 7, LLC

TIC Colorado Building 8, LLC

TIC Colorado Building 10, LLC

 

--------------------------------------------------------------------------------

 


 

 

 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

made by

 

BEHRINGER HARVARD HOLDINGS, LLC

 

And

 

ROBERT BEHRINGER

 

 

as guarantors,

 

in favor of

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

 

Dated as of December 17, 2004

 

--------------------------------------------------------------------------------


 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY (this “Guaranty”), dated as of December 17, 2004, made by
BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company
(“Behringer Funds”), having an address at Behringer Harvard Holdings, LLC, 15601
Dallas Parkway, Suite 600, Addison, Texas 75001, and ROBERT BEHRINGER, an
individual (“Behringer”), having an address at 15601 Dallas Parkway, Suite 600,
Addison, Texas  75001, (each, a “Guarantor” and collectively, “Guarantors”), in
favor of CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation (together
with its successors and assigns, hereinafter referred to as “Lender”), having an
address at 388 Greenwich Street, Floor 11, New York, New York  10013.

 

R E C I T A L S:

 

A.            Pursuant to that certain Loan Agreement dated as of the date
hereof (as the same may be amended, modified, supplemented or replaced from time
to time, the “Loan Agreement”) between BEHRINGER HARVARD PRATT H, LLC, a
Delaware limited liability company (“Borrower”), and those  borrowers listed on
Schedule 1 attached hereto and Lender, Lender has agreed to make a loan (the
“Loan”) to Borrower in the maximum principal amount of up to $37,000,000,
subject to the terms and conditions of the Loan Agreement;

 

B.            As a condition to Lender’s making the Loan, Lender is requiring
that Guarantors execute and deliver to Lender this Guaranty; and

 

C.            Each Guarantor hereby acknowledges that it will materially benefit
from Lender’s agreeing to make the Loan;

 

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, each Guarantor hereby agrees, covenants,
represents and warrants to Lender as follows:

 

1.             Definitions.

 

(a)           All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Loan Agreement.

 

(b)           The term “Guaranteed Obligations” means (i) subject to the
provisions of Sections 17 below, Borrower’s Recourse Liabilities (the “Recourse
Liability Guaranteed Obligations”), and (ii) from and after the date that any
Springing Recourse Event occurs, subject to the provisions of Sections 17 below,
payment of the Guaranteed Amount (and whether accrued prior to, on or after such
date) (the “Springing Recourse Guaranteed Obligations”).

 

--------------------------------------------------------------------------------


 

(c)           The term “Guaranteed Amount” means the amount for which BEHRINGER
HARVARD PRATT H, LLC and any other Borrower Controlled by Guarantor is liable
pursuant to Section 10.1(b) of the Loan Agreement.

 

2.             Guaranty.

 

(a)           Subject to the provisions of Sections 17 below, each Guarantor
hereby irrevocably, absolutely and unconditionally guarantees to Lender the
full, prompt and complete payment when due of the Guaranteed Obligations.

 

(b)           All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

 

(c)           Subject to the provisions of Sections 17 below, each Guarantor
hereby agrees to indemnify, defend and save harmless Lender from and against any
and all costs, losses, liabilities, claims, causes of action, expenses and
damages, including reasonable attorneys’ fees and disbursements, which Lender
may suffer or which otherwise may arise by reason of Borrower’s failure to pay
any of the Guaranteed Obligations when due, irrespective of whether such costs,
losses, liabilities, claims, causes of action, expenses or damages are incurred
by Lender prior or subsequent to (i) Lender’s declaring the Principal, interest
and other sums evidenced or secured by the Loan Documents to be due and payable,
(ii) the commencement or completion of a judicial or non-judicial foreclosure of
the Mortgage or (iii) the conveyance of all or any portion of the Property by
deed-in-lieu of foreclosure.

 

(d)           Each Guarantor agrees that no portion of any sums applied (other
than sums received from Guarantor in full or partial satisfaction of its
obligations hereunder), from time to time, in reduction of the Debt shall be
deemed to have been applied in reduction of the Guaranteed Obligations until
such time as the Debt has been paid in full, or Guarantors shall have made the
full payment required hereunder, it being the intention hereof that the
Guaranteed Obligations shall be the last portion of the Debt to be deemed
satisfied.

 

3.             Representations and Warranties.  Each Guarantor hereby represents
and warrants (as to itself) to Lender as follows (which representations and
warranties shall be given as of the date hereof and shall survive the execution
and delivery of this Guaranty):

 

(a)           Organization, Authority and Execution.  Behringer Funds is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, and has all necessary power and
authority to own its properties and to conduct its business as presently
conducted or proposed to be conducted and to enter into and perform this
Guaranty and all other agreements and instruments to be executed by it in
connection herewith.  This Guaranty has been duly executed and delivered by each
Guarantor.

 

(b)           Enforceability.  This Guaranty constitutes a legal, valid and
binding obligation of each Guarantor, enforceable against each Guarantor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

2

--------------------------------------------------------------------------------


 

(c)           No Violation.  The execution, delivery and performance by 
Guarantors of their obligations under this Guaranty has been duly authorized by
all necessary action, and do not and will not violate any law, regulation,
order, writ, injunction or decree of any court or governmental body, agency or
other instrumentality applicable to a Guarantor, or result in a breach of any of
the terms, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of any mortgage, lien, charge or encumbrance of
any nature whatsoever upon any of the assets of a Guarantor pursuant to the
terms of a Guarantor’s articles of organization, or any mortgage, indenture,
agreement or instrument to which a Guarantor is a party or by which it or any of
its properties is bound.  No Guarantor is in default under any other guaranty
which it has provided to Lender.

 

(d)           No Litigation.  There are no actions, suits or proceedings at law
or at equity, pending or, to each Guarantor’s best knowledge, threatened against
or affecting a Guarantor or which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of a Guarantor or the ability of a Guarantor to perform any
of its obligations under this Guaranty.  No Guarantor is in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of such Guarantor or the ability of such
Guarantor to perform any of its obligations under this Guaranty.

 

(e)           Consents.  All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantors of this Guaranty have been
obtained and each Guarantor agrees that all Consents required in connection with
the carrying out or performance of any of such Guarantor’s obligations under
this Guaranty will be obtained when required.

 

(f)            Financial Statements and Other Information.  All financial
statements of Guarantors heretofore delivered to Lender are true and correct in
all material respects and fairly present the financial condition of Guarantors
as of the respective dates thereof, and no materially adverse change has
occurred in the financial conditions reflected therein since the respective
dates thereof.  None of the aforesaid financial statements or any certificate or
statement furnished to Lender by or on behalf of a Guarantor in connection with
the transactions contemplated hereby, and none of the representations and
warranties in this Guaranty contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading.  No Guarantor is insolvent within
the meaning of the United States Bankruptcy Code or any other applicable law,
code or regulation and the execution, delivery and performance of this Guaranty
will not render any Guarantor insolvent.

 

(g)           Consideration.  Each Guarantor is the owner, directly or
indirectly, of legal and beneficial equity interests in Borrower, and as such
will materially benefit from the making of the Loan.

 

4.             Financial Statements.  BEHRINGER FUNDS shall deliver to Lender,
(a) within 120 days after the end of each fiscal year of BEHRINGER FUNDS, a
complete copy

 

3

--------------------------------------------------------------------------------


 

of BEHRINGER FUNDS’ annual financial statements, (b) if requested by Lender,
within 60 days after the end of each fiscal quarter of BEHRINGER FUNDS,
financial statements (including a balance sheet as of the end of such fiscal
quarter and a statement of income and expense for such fiscal quarter) certified
by BEHRINGER FUNDS and in form, content, level of detail and scope reasonably
satisfactory to Lender, and (c) 20 days after request by Lender, such other
financial information with respect to BEHRINGER FUNDS as Lender may reasonably
request.  BEHRINGER shall deliver to Lender, (a) within 120 days after the end
of each fiscal year of BEHRINGER, a certificate indicating BEHRINGER’s net worth
(accompanied by backup satisfactory to Lender) and (b) 20 days after request by
Lender, such other financial information with respect to BEHRINGER as Lender may
reasonably request.

 

5.             Unconditional Character of Obligations of Guarantors.

 

(a)           The obligations of Guarantors hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the recovery of any judgment
against Borrower, a Guarantor or any other Person or any action to enforce the
same, any failure or delay in the enforcement of the obligations of Borrower
under the other Loan Documents or Guarantors under this Guaranty, or any setoff,
counterclaim, and irrespective of any other circumstances which might otherwise
limit recourse against a Guarantor by Lender or constitute a legal or equitable
discharge or defense of a guarantor or surety.  Lender may enforce the
obligations of any Guarantor under this Guaranty by a proceeding at law, in
equity or otherwise, independent of any loan foreclosure or similar proceeding
or any deficiency action against Borrower or any other Person at any time,
either before or after an action against the Property or any part thereof,
Borrower or any other Person.  This Guaranty is a guaranty of payment and
performance and not merely a guaranty of collection.  Each Guarantor waives
diligence, notice of acceptance of this Guaranty, filing of claims with any
court, any proceeding to enforce any provision of any other Loan Document,
against such Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any
security (including, without limitation, the Property) for the performance of
the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

 

(b)           The obligations of Guarantors under this Guaranty, and the rights
of Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

 

(i)            any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower, the Property or
any part thereof, a Guarantor or any other Person;

 

(ii)           any failure by Lender or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Loan

 

4

--------------------------------------------------------------------------------


 

Agreement, or any other Loan Documents, or any document or instrument relating
thereto;

 

(iii)          the sale, transfer or conveyance of the Property or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Property or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the Property
or any interest therein;

 

(iv)          the conveyance to Lender, any Affiliate of Lender or Lender’s
nominee of the Property or any interest therein by a deed-in-lieu of
foreclosure;

 

(v)           the release of Borrower or any other Person from the performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of the Loan Documents by operation of law or otherwise;

 

(vi)          the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof; or

 

(vii)         the transfer to and assumption by any Person of any tenancy in
common interest in the Property pursuant to Section 5.26.2 of the Loan Agreement
(whether prior to, contemporaneous herewith or subsequent hereto), and the
execution and delivery of any other guaranty of recourse obligations by any
other guarantor in accordance with the terms thereof.

 

(c)           Except as otherwise specifically provided in this Guaranty, each
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by Lender to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

 

(d)           Lender may deal with Borrower and Affiliates of Borrower in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Guaranty or the obligations of
Guarantors hereunder.

 

(e)           No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantors hereunder, and Guarantors agree that if any Loan
Document are modified with Lender’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.

 

(f)            Lender may proceed to protect and enforce any or all of its
rights under this Guaranty by suit in equity or action at law, whether for the
specific performance of any covenants or agreements contained in this Guaranty
or otherwise, or to take any action authorized or permitted under applicable
law, and shall be entitled to require and enforce the

 

5

--------------------------------------------------------------------------------


 

performance of all acts and things required to be performed hereunder by
Guarantors.  Each and every remedy of Lender shall, to the extent permitted by
law, be cumulative and shall be in addition to any other remedy given hereunder
or now or hereafter existing at law or in equity.

 

(g)           No waiver shall be deemed to have been made by Lender of any
rights hereunder unless the same shall be in writing and signed by Lender, and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender or the obligations of
Guarantors to Lender in any other respect or at any other time.

 

(h)           At the option of Lender, any Guarantor may be joined in any action
or proceeding commenced by Lender against Borrower in connection with or based
upon any other Loan Documents and recovery may be had against any Guarantor in
such action or proceeding or in any independent action or proceeding against
such Guarantor to the extent of such Guarantor’s liability hereunder, without
any requirement that Lender first assert, prosecute or exhaust any remedy or
claim against Borrower or any other Person, or any security for the obligations
of Borrower or any other Person.

 

(i)            Guarantors agree that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
is made by Borrower or a Guarantor to Lender and such payment is rescinded or
must otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or a Guarantor,
all as though such payment had not been made.

 

(j)            In the event that any Guarantor shall advance or become obligated
to pay any sums under this Guaranty or in connection with the Guaranteed
Obligations or in the event that for any reason whatsoever Borrower or any
subsequent owner of the Property or any part thereof is now, or shall hereafter
become, indebted to a Guarantor, such Guarantor agrees that (i) the amount of
such sums and of such indebtedness and all interest thereon shall at all times
be subordinate as to lien, the time of payment and in all other respects to all
sums, including principal and interest and other amounts, at any time owed to
Lender under the Loan Documents, and (ii) such Guarantor shall not be entitled
to enforce or receive payment thereof until all principal, Interest and other
sums due pursuant to the Loan Documents have been paid in full.  Nothing herein
contained is intended or shall be construed to give any Guarantor any right of
subrogation in or under the Loan Documents or any right to participate in any
way therein, or in the right, title or interest of Lender in or to any
collateral for the Loan, notwithstanding any payments made by a Guarantor under
this Guaranty, until the actual and irrevocable receipt by Lender of payment in
full of all principal, Interest and other sums due with respect to the Loan or
otherwise payable under the Loan Documents.  If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time when any such sums
due and owing to Lender shall not have been fully paid, such amount shall be
paid by such Guarantor to Lender for credit and application against such sums
due and owing to Lender.

 

6

--------------------------------------------------------------------------------


 

(k)           Guarantors’ obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving the Property and the
exercise by Lender of any of all of its remedies pursuant to the Loan Documents.

 

6.             Covenants.

 

(a)           As used in this Section 6, the following terms shall have the
respective meanings set forth below:

 

(i)            “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

(ii)           “Liquid Assets” shall mean assets in the form of cash, cash
equivalents, obligations of (or fully guaranteed as to principal and interest
by) the United States or any agency or instrumentality thereof (provided the
full faith and credit of the United States supports such obligation or
guarantee), certificates of deposit issued by a commercial bank having net
assets of not less than $500 million, securities listed and traded on a
recognized stock exchange or traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market.

 

(iii)          “Net Worth” shall mean, as of a given date,  (x) the total assets
of a Guarantor as of such date less (y) such Guarantor’s total liabilities as of
such date, determined in accordance with GAAP.

 

(b)           No Guarantor shall, at any time while a default in the payment of
the Guaranteed Obligations has occurred and is continuing, either (i) enter into
or effectuate any transaction with any Affiliate which would reduce the Net
Worth of such Guarantor, including the payment of any dividend or distribution
to a shareholder, or the redemption, retirement, purchase or other acquisition
for consideration of any stock in such Guarantor or (ii) sell, pledge, mortgage
or otherwise transfer to any Person any of such Guarantor’s assets, or any
interest therein, except for fair value.

 

7.             Entire Agreement/Amendments.  This instrument represents the
entire agreement between the parties with respect to the subject matter hereof. 
The terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Guarantors.

 

8.             Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor, and such Guarantor’s estate, heirs, personal representatives,
successors and assigns, may not be assigned or delegated by any Guarantor and
shall inure to the benefit of Lender and its successors and assigns.

 

9.             Applicable Law and Consent to Jurisdiction.  This Guaranty shall
be governed by, and construed in accordance with, the substantive laws of the
State of New York.  Each Guarantor irrevocably (a) agrees that any suit, action
or other legal proceeding arising out of or relating to this Guaranty may be
brought in a court of record in the City and County of New

 

7

--------------------------------------------------------------------------------


 

York or in the Courts of the United States of America located in the Southern
District of New York, (b) consents to the jurisdiction of each such court in any
such suit, action or proceeding and (c) waives any objection which it may have
to the laying of venue of any such suit, action or proceeding in any of such
courts and any claim that any such suit, action or proceeding has been brought
in an inconvenient forum.  Each Guarantor irrevocably consents to the service of
any and all process in any such suit, action or proceeding by service of copies
of such process to such Guarantor at its address provided in Section 14 hereof. 
Nothing in this Section 9, however, shall affect the right of Lender to serve
legal process in any other manner permitted by law or affect the right of Lender
to bring any suit, action or proceeding against any Guarantor or its property in
the courts of any other jurisdictions.

 

10.          Section Headings.  The headings of the sections and paragraphs of
this Guaranty have been inserted for convenience of reference only and shall in
no way define, modify, limit or amplify any of the terms or provisions hereof.

 

11.          Severability.  Any provision of this Guaranty which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.

 

12.          WAIVER OF TRIAL BY JURY.  EACH GUARANTOR HEREBY WAIVES THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.

 

13.          Other Guaranties.  This Guaranty is in addition to any and all
other guaranties relating to the Debt or any portion thereof.  Subject to the
provisions of Section 17 below, to the extent a Guarantor may become liable
under this Guaranty and one or more other guarantors may become liable under the
terms of any other guaranty made in favor of Lender with respect to the Debt,
Lender shall be entitled to exercise any and all of its remedies against
Guarantors under this Guaranty as well any and all of its remedies against any
one or more guarantors under such other guaranties jointly and severally.

 

14.          Notices.   All notices, consents, approvals and requests required
or permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer
back, in each case addressed as follows (or to such other address or Person as a
party shall designate from time to time by notice to the other party):  If to
Lender: Citigroup Global Markets Realty Corp., 388 Greenwich Street, Floor 11,
New York, New York 10013, Attention: Paul Schuler, Telecopier (212) 816-1299,
with a copy to: Sidley Austin Brown & Wood LLP, 10 South Dearborn Street,
Chicago, Illinois 60603, Attention: Charles E. Schrank, Esq., Telecopier: (312)
853-7036; if to Guarantor:  15601 Dallas Parkway, Suite 600, Addison, Texas 
75001, Attention: Chief Legal Counsel, Telecopier: (214) 655-1610, and 15601
Dallas Parkway, Suite 600,

 

8

--------------------------------------------------------------------------------


 

Addison, Texas  75001, Telecopier: (214) 655-1610.  A notice shall be deemed to
have been given:  in the case of hand delivery, at the time of delivery; in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day.

 

15.          Guarantor’s Receipt of Loan Documents.  Each Guarantor by its
execution hereof acknowledges receipt of true copies of all of the Loan
Documents, the terms and conditions of which are hereby incorporated herein by
reference.

 

16.          Interest; Expenses.

 

(a)           If Guarantors fail to pay all or any sums due hereunder upon
demand by Lender, the amount of such sums payable by Guarantors to Lender shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.

 

(b)           Each Guarantor hereby agrees to pay all costs, charges and
expenses, including  reasonable attorneys’ fees and disbursements, that may be
incurred by Lender in enforcing the covenants, agreements, obligations and
liabilities of Guarantors under this Guaranty.

 

17.          Limitation on Liability.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, it is expressly understood and
agreed that no Guarantor hereunder shall be liable for any Recourse Liability
Guaranteed Obligation or any Springing Recourse Guaranteed Obligation, which in
either case is the obligation of Borrower (pursuant to Section 10.1 of the Loan
Agreement) other than BEHRINGER HARVARD PRATT H, LLC.

 

18.          Joint and Several Obligations.  Each Guarantor shall have joint and
several liability for the obligations of Guarantors hereunder.

 

19.          Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first above written.

 

 

BEHRINGER HARVARD HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Name: Gerald J. Reihsen, III

 

 

Title: Secretary

 

 

 

 

 

 

 

/s/ Robert Behringer

 

ROBERT BEHRINGER, individually

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial TIC Borrowers

 

TIC Pratt 1, LLC

 

TIC Pratt 2, LLC

 

TIC Pratt 4, LLC

 

TIC Pratt 5, LLC

 

TIC Pratt 6, LLC

 

TIC Pratt 8, LLC

 

TIC Pratt 9, LLC

 

TIC Pratt 10, LLC

 

TIC Pratt 11, LLC

 

TIC Pratt 13, LLC

 

TIC Pratt 15, LLC

 

TIC Pratt 16, LLC

 

TIC Pratt 17, LLC

 

TIC Pratt 18, LLC

 

TIC Pratt 19, LLC

 

TIC Pratt 23, LLC

 

TIC Pratt 24, LLC

 

TIC Pratt 25, LLC

 

--------------------------------------------------------------------------------


 

INDEMNITY AGREEMENT - BH

 

INDEMNITY AGREEMENT (the “Agreement”) made as of the 1st day of October, 2004 by
BEHRINGER HARVARD TRAVIS TOWER S LP, a Delaware limited partnership and
BEHRINGER HARVARD TRAVIS TOWER H LP, a Delaware limited partnership (together,
“Initial Borrower”), each having its principal place of business c/o Behringer
Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, BEHRINGER
HARVARD HOLDINGS, LLC, a Delaware limited liability company, having an address
c/o Behringer Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas
75001 (“Principal 2”), and ROBERT M. BEHRINGER, having an address c/o Behringer
Harvard Funds, 15601 Dallas Parkway, Suite 600, Addison, Texas 75001 (“Principal
1”; together with Principal 2, “Principal”; Principal and Borrower collectively,
“Indemnitor”), in favor of BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New  York
corporation, having an address at 383 Madison Avenue, New  York, New  York 
10179 (“Lender”).

 

RECITALS:

 

A.            Lender is prepared to make a loan (the “Loan”) to Initial
Borrowers pursuant to that certain Loan Agreement dated October 1, 2004 (the
“Loan Agreement”), which loan is evidenced by that certain promissory note of
even date herewith in the initial principal amount of $37,750,000.00 made by
Initial Borrower to Lender (collectively, the “Note”) and secured by, among
other things, the Mortgage which encumbers the Property.  Capitalized terms not
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

B.            Lender is unwilling to make the Loan unless Initial Borrower and
Principal agree to provide the indemnification, representations and warranties
and other matters described in this Agreement for the benefit of Lender.

 

C.            Each Principal has a direct or indirect ownership interest in
Initial Borrower and thus will derive substantial benefit from the Loan. Initial
Borrower and Principal enter into this Agreement to induce Lender to make the
Loan.

 

D.            Initial Borrower intends to transfer, pursuant to Section  5.2.13
of the Loan Agreement, some or all of its ownership interest in the Property to
one or more tenants in common, each of whom will assume the Loan on a joint and
several basis as set forth in the Loan Documents.  Initial Borrower and/or any
such tenants in common that assume the Loan hereinafter referred to collectively
as the “Borrower.”

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor hereby represents, warrants, covenants and agrees for
the benefit of Lender as follows:

 

1.             Indemnification.  Indemnitor covenants and agrees at its sole
cost and expense, to protect, defend, indemnify, release and hold Lender
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against Lender and directly or

 

--------------------------------------------------------------------------------


 

indirectly arising out of or in any way relating to any one or more of the
following: (i)  fraud or intentional misrepresentation by Initial Borrowers or
any affiliate of Initial Borrowers in connection with the Loan; (ii)  the
removal or disposal of any portion of the Property after an Event of Default by
Initial Borrowers or any affiliate; (iii)  the failure of Initial Borrowers to
obtain Lender’s prior written consent to any subordinate financing or other
voluntary lien encumbering the Property that is placed on the Property by
Initial Borrowers; (iv)  the failure of Initial Borrower to obtain Lender’s
prior written consent to any assignment, transfer, or conveyance of the Property
or any portion thereof by Initial Borrowers as required by the Loan Agreement;
(v)  the breach by Initial Borrowers of any representation, warranty, covenant
or indemnification provision in the Loan Agreement or the Mortgage concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in either document; (vi)  the filing by Initial
Borrower of any action for partition of the Property; (vii) any election by
Initial Borrower to terminate or not to renew the Property Management Agreement
in a manner not permitted under the Loan Agreement; (viii) the gross negligence
or willful misconduct of Initial Borrowers; (ix) the misapplication or
conversion by Initial Borrower of (A)  any insurance proceeds paid by reason of
any loss, damage or destruction to the Property, (B)  any awards or other
amounts received in connection with the condemnation of all or a portion of the
Property, or (C)  any Rents following an Event of Default.  As used herein, the
term “Losses” includes any and all claims, suits, liabilities, actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damages, of whatever kind or nature (including but not limited to
reasonable attorneys’ fees and other costs of defense).

 

2.             Guaranty.  (a)  Principal absolutely and unconditionally
guarantees to Lender the prompt and full payment of the Debt (as defined in the
Loan Agreement) in the event that (A) Initial Borrowers file a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or (B)  an involuntary case is commenced against Initial
Borrowers under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law with the collusion of Initial Borrowers or any of their
Affiliates.

 

(b)           This is a guaranty of payment and not of collection.  The
obligations of Principal hereunder are and shall be absolute under any and all
circumstances, without regard to the validity, regularity or enforceability of
the Note, the Loan Agreement, the Mortgage or the other Loan Documents.  This
Agreement shall remain in full force and effect as to any modification,
extension or renewal of the Note, the Loan Agreement, the Mortgage or any of the
other Loan Documents, and notwithstanding any release or forbearance granted by
Lender with respect thereto, all of which may be made, done or suffered without
notice to or further consent of Principal.

 

3.             Unimpaired Liability.  The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Note, the Loan Agreement, the Mortgage or any of the other
Loan Documents.  In addition, the liability of Indemnitor under this Agreement
shall in no way be limited or impaired by (i)  any extensions of time for
performance required by the Note, the Loan Agreement, the Mortgage or any of the
other Loan Documents,

 

--------------------------------------------------------------------------------


 

(ii)  any sale or transfer of all or part of the Property, (iii)  any
exculpatory provision in the Note, the Loan Agreement, the Mortgage, or any of
the other Loan Documents limiting Lender’s recourse to the Property or to any
other security for the Note, or limiting Lender’s rights to a deficiency
judgment against Indemnitor, (iv)  the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Note, the Loan
Agreement, the Mortgage or any of the other Loan Documents or herein, (v)  the
release of Indemnitor or any other person from performance or observance of any
of the agreements, covenants, terms or condition contained in the Loan
Agreement, the Mortgage, the Note or the other Loan Documents by operation of
law, Lender’s voluntary act, or otherwise, (vi)  the release or substitution in
whole or in part of any security for the Note, or (vii)  Lender’s failure to
record the Loan Agreement, the Mortgage or file any UCC financing statements (or
Lender’s improper recording or filing of any thereof) or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Note; and, in any such case, whether with or without notice to Indemnitors
and with or without consideration.

 

4.             Enforcement.  Lender may enforce the obligations of Indemnitor
under this Agreement without first resorting to or exhausting any security or
collateral or without first having recourse to the Note, the Loan Agreement, the
Mortgage, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise; provided, however, that nothing herein
shall inhibit or prevent Lender from suing on the Note, foreclosing, or
exercising any power of sale under the Loan Agreement, the Mortgage, or
exercising any other rights and remedies thereunder or under the Loan
Agreement.  This Agreement is not collateral or security for the debt of
Indemnitor pursuant to the Loan, unless Lender expressly elects in writing to
make this Agreement additional collateral or security for the debt of Indemnitor
pursuant to the Loan, which Lender is entitled to do in its sole and absolute
discretion.  It is not necessary for an Event of Default to have occurred for
Lender to exercise its rights pursuant to this Agreement.  Notwithstanding any
provision of the Note, the Loan Agreement, the Mortgage, or any of the other
Loan Documents, the obligations pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision contained therein.  Indemnitor is fully
and personally liable for such obligations, and its liability is not limited to
the original or amortized principal balance of the Loan or the value of the
Property.

 

5.             Survival.  Subject to Section  18 below, the obligations and
liabilities of Indemnitor under this Indemnity shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Mortgage.

 

6.             Interest.  Any amounts payable to any Lender under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at a per annum
rate equal to the lesser of (a)  5% plus the Interest Rate or (b)  the maximum
interest rate which Indemnitor may by law pay or Lender may charge and collect,
from the date payment was due.

 

7.             Waivers.  (a)  Indemnitor hereby waives (i)  any right or claim
of right to cause a marshalling of any Indemnitor’s assets or to cause Lender to
proceed against any of the security for the Loan before proceeding under this
Agreement against Indemnitor; (ii)  and relinquishes

 

--------------------------------------------------------------------------------


 

all rights and remedies accorded by applicable law to Indemnitor, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Lender; (iii)  the
right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Lender;
(iv)  notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v)  presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi)  all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose; and
(vii)  any rights to require Lender to proceed against an Indemnitor, or to
require Lender to pursue any other remedy or enforce any other right. 
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been paid in full.

 

(b)           INDEMNITOR AND LENDER HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THE COMMITMENT FOR THE
LOAN, THE LOAN AGREEMENT, THE MORTGAGE, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY LENDER IN CONNECTION THEREWITH.

 

(c)           Indemnitor hereby waives and agrees not to assert or take
advantage of any defense based upon failure of Lender to commence an action
against Borrower.  In addition, Indemnitor expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Lender to proceed in respect of the obligations
guaranteed hereunder against Borrower, or any other party or against any
security for the payment of the obligations guaranteed hereunder before
proceeding against, or as a condition to proceeding against Indemnitor.  It is
agreed between Indemnitor and Lender that the foregoing waivers are of the
essence of this transaction and that, but for this Agreement and such waivers,
Lender would decline to enter into the loan evidenced and secured by the Loan
Documents.

 

8.             Indemnitor’s Representations and Warranties.  Indemnitor
represents and warrants that:

 

(a)           if Indemnitor is a corporation, partnership or limited liability
company, it has the full corporate/partnership/limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder; the execution, delivery and performance of this Agreement
by Indemnitor has been duly and validly authorized; and all requisite
corporate/partnership/limited liability company action has been taken by
Indemnitor to make this Agreement valid and binding upon Indemnitor, enforceable
in accordance with its terms;

 

--------------------------------------------------------------------------------


 

(b)           if Indemnitor is an individual, he/she is acting in an individual
capacity and has full power and authority to make this Agreement valid and
binding upon Indemnitor, enforceable in accordance with its terms;

 

(c)           if Indemnitor is a corporation, partnership, limited liability
company or trust its execution of, and compliance with, this Agreement is in the
ordinary course of business of that Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership or trust
agreement, articles of organization, operating agreement, limited liability
company agreement, or other governing instrument of that Indemnitor or result in
the breach of any term or provision of, or conflict with or constitute a default
under or result in the acceleration of any obligation under any agreement,
indenture or loan or credit agreement or other instrument to which the
Indemnitor or the Property are subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Indemnitor or the
Property are subject;

 

(d)           if Indemnitor is an individual, his/her execution of, and
compliance with, this Agreement will not result in the breach of any term or
provision of, or conflict with or constitute a default under or result in the
acceleration of any obligation under any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property are subject,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which the Indemnitor or the Property are subject;

 

(e)           to the Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would be likely
to impair materially the ability of Indemnitor to perform under the terms of
this Agreement;

 

(f)            it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(g)           no approval, authorization, order, license or consent of, or
registration or filing with, any governmental authority or other person, and no
approval, authorization or consent of any other party is required in connection
with this Agreement;

 

(h)           this Agreement constitutes a valid, legal and binding obligation
of Indemnitor, enforceable against it in accordance with the terms hereof; and

 

(i)            Indemnitor has filed all federal, state, county, municipal, and
city income and other tax returns required to have been filed by it and has paid
all taxes and related liabilities which have become due pursuant to such returns
or pursuant to any assessments received by it;

 

--------------------------------------------------------------------------------


 

Indemnitor does not know of any basis for any additional assessment in respect
of any such taxes and related liabilities for prior years.

 

9.             No Waiver.  No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.

 

10.           Transfer of Loan.  (a)  Lender may, at any time, sell, transfer or
assign the Note, the Mortgage, this Agreement and the other Loan Documents, and
any or all servicing rights with respect thereto, or grant participations
therein or issue mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (the “Securities”).  Lender may forward to each purchaser,
transferee, assignee, servicer, participant or investor in such Securities or
any credit rating agency rating such Securities (the foregoing entities
hereinafter collectively referred to as the “Investor”) and each prospective
Investor, all documents and information (including financial information) but
not limited to, which Lender now has or may hereafter acquire relating to
Indemnitor and the Property, whether furnished by Indemnitor, any guarantor, or
otherwise, as Lender determines necessary or desirable.

 

(b)           Upon any transfer or proposed transfer contemplated above and by
the Mortgage, at Lender’s request, Indemnitor shall provide an estoppel
certificate to the Investor or any prospective Investor in such form, substance
and detail as Lender, such Investor or prospective Investor may reasonably
require.

 

11.           Notices.  All notices or other written communications hereunder
shall be given in accordance with Section  10.6 of the Loan Agreement, provided
that notices to Indemnitor shall be addressed as set forth on the first
page hereof.

 

12.           Submission to Jurisdiction.  With respect to any claim or action
arising hereunder, Indemnitor (a)  irrevocably submits to the nonexclusive
jurisdiction of the courts of the State of New  York and the United States
District Court for the Southern District of New  York, and appellate courts from
any thereof, and (b)  irrevocably waives any objection which it may have at any
time to the laying on venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any such court, and (c)  irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

13.           No Third-party Beneficiary.  The terms of this Agreement are for
the sole and exclusive protection and use of Lender.  No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party.

 

14.           Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original.  This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

 

--------------------------------------------------------------------------------


 

15.           No Oral Change.  This Agreement, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of any Indemnitor or Lender,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

 

16.           Headings, etc.  The headings and captions of various paragraphs
 of this Agreement are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

17.           Number and Gender/Successors and Assigns.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require.  Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
person or entity comprising an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and assigns of Indemnitor, all
of whom shall be bound by the provisions of this Agreement, provided that no
obligation of any Indemnitor may be assigned except with the written consent of
Lender.  Each reference herein to Lender shall be deemed to include its
successors and assigns.  This Agreement shall inure to the benefit of Lender and
its respective successors and assigns forever.

 

18.           Joint and Several Liability.  If Indemnitor consists of more than
one person or entity, the obligations and liabilities of each such person
hereunder are joint and several.

 

19.           Release of Liability.  Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released. In addition, if either Initial Borrower, with Lender’s
consent, no longer owns any interest in the Property, Indemnitor shall have no
further liability for acts or omissions first arising after the date on which
Initial Borrower conveyed all of its right, title and interest in the Property
to an unaffiliated third party transferee, provided, however, Indemnitor shall
remain liable under this Agreement with respect to acts or omissions first
arising on or prior to such date. Initial Borrowers shall be released upon a
transfer of the entire Property approved by the Lender and BH-S shall be
released upon sale of its last remaining undivided interest in the Property.

 

20.           Rights Cumulative.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Lender has under
the Note, the Mortgage, or the Other Security Documents or would otherwise have
at law or in equity.

 

21.           Inapplicable Provisions.  If any term, condition or covenant of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, this Agreement shall be construed without such provision.

 

22.           Governing Law.  (a)  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN

 

--------------------------------------------------------------------------------


 

DELIVERED PURSUANT TO THE LOAN AGREEMENT WERE DISBURSED FROM THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(b)  ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR INDEMNITOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  INDEMNITOR
DOES HEREBY DESIGNATE AND APPOINT:

 

CT Corporation System
111 Eighth Avenue
New York, New York 10011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT,

 

--------------------------------------------------------------------------------


 

ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. 
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

 

23.           Miscellaneous.  Wherever pursuant to this Agreement (i)  Lender
exercises any right given to it to approve or disapprove, (ii)  any arrangement
or term is to be satisfactory to Lender, or (iii)  any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Lender, shall be
in the sole and absolute discretion of Lender and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

 

BEHRINGER HARVARD TRAVIS TOWER S LP, a Delaware limited partnership

 

 

 

By:

Behringer Harvard Travis Tower S GP, LLC, a Delaware limited liability company,
its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III, Secretary

 

 

 

 

 

BEHRINGER HARVARD TRAVIS TOWER H LP, a Delaware limited partnership

 

 

 

By:

Behringer Harvard Travis Tower H GP, LLC, a Delaware limited liability company,
its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III, Secretary

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

/s/ Robert M .Behringer

 

 

ROBERT M. BEHRINGER, Individually

 

--------------------------------------------------------------------------------